Exhibit 10.01

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
effective as of April 30, 2009, by and among BLOUNT, INC., a Delaware
corporation (“Blount, Inc.”), GEAR PRODUCTS, INC., an Oklahoma corporation
(“Gear”), OMARK PROPERTIES, INC., an Oregon corporation (“Omark”), WINDSOR
FORESTRY TOOLS LLC, a Tennessee limited liability company (“Windsor”) (Gear,
Omark, Windsor and Blount, Inc. are sometimes collectively referred to herein as
“Borrowers” and individually as “Borrower”); the other Credit Parties signatory
hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, “GE Capital”), in its capacity as Agent for the Lenders (as
defined below) (“Agent”); and the other Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, the other Credit Parties signatory thereto, the lenders
party thereto from time to time (the “Lenders”) and Agent are parties to that
certain Amended and Restated Credit Agreement dated as of August 9, 2004, as
amended pursuant to that certain First Amendment dated as of December 1, 2004,
as further amended pursuant to that certain Second Amendment dated as of
June 10, 2005, as further amended pursuant to that certain Third Amendment dated
as of March 23, 2006, as further amended pursuant to that certain Fourth
Amendment dated as of March 23, 2006, as further amended pursuant to that
certain Fifth Amendment dated as of November 5, 2007 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, Borrowers and the other Credit Parties have requested that Lenders
holding the Revolving Loan Commitment amend certain terms under the Credit
Agreement; and

 

WHEREAS, Borrowers and Lenders have agreed to the requested amendments on the
terms and subject to the conditions set forth herein;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree that all
capitalized terms not otherwise defined herein (including the recitals and
preamble hereof) shall have the meanings ascribed to such terms in the Credit
Agreement and further agree as follows:

 

1.             Amendments to the Credit Agreement.

 

(a)           Section 1.5 of the Credit Agreement, Interest and Applicable
Margins, is hereby modified and amended by deleting subsection (a) in its
entirety and inserting the following in lieu thereof:

 

“(a)         US Borrowers shall pay interest to Agent, for the ratable benefit
of US Lenders, in accordance with the various Loans being made by each Lender,
in arrears on each applicable Interest Payment Date, at the following rates:
(i) with respect to the Revolving Credit Advances, the US Index Rate plus the
Applicable Revolver US Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin per annum, based on the

 

--------------------------------------------------------------------------------


 

aggregate Revolving Credit Advances outstanding from time to time; (ii) with
respect to the Swing Line Loan, the US Index Rate plus the Applicable Revolver
US Index Margin per annum, based on the aggregate Swing Line Loans outstanding
from time to time; and (iii) with respect to the Term Loan B, the US Index Rate
plus the Applicable Term Loan B Index Margin per annum or, at the election of
Borrower Representative, the applicable LIBOR Rate plus the Applicable Term Loan
B LIBOR Margin per annum, based on the aggregate Term Loan B outstanding from
time to time.

 

The Applicable Margins are as follows:

 

Applicable Revolver US Index Margin

 

3.25

%

Applicable Revolver LIBOR Margin

 

5.00

%

Applicable Term Loan B Index Margin

 

0.00

%

Applicable Term Loan B LIBOR Margin

 

1.75

%

Applicable Unused Line Fee Margin

 

1.00

%”

 

(b)           Annex A to the Credit Agreement, Definitions, is hereby modified
and amended to delete the definitions of “Commitment Termination Date”, “LIBOR
Rate”, “Revolving Loan Commitment” and “US Index Rate” in their entirety and
inserting the following in lieu thereof:

 

““Commitment Termination Date” means the earliest of (a) with respect to all
Commitments and Loans and for purposes of clause (e) of the definition of US Pro
Rata Share, August 9, 2010, (b) the date of termination of Lenders’ obligations
to make Advances and to incur Letter of Credit Obligations or permit existing
Loans to remain outstanding pursuant to Section 8.2(b), and (c) the date of
indefeasible prepayment in full by Borrowers of the Loans and the cancellation
and return (or stand-by guarantee) of all Letters of Credit or the cash
collateralization of all Letter of Credit Obligations pursuant to Annex B, and
the permanent reduction of all Commitments to zero dollars ($0).

 

“LIBOR Rate” means:

 

(a)           with respect to each Revolving Loan bearing interest at the LIBOR
Rate, for each LIBOR Period, a rate of interest determined by Agent equal to the
greater of (i)(A) the offered rate for deposits of US Dollars for a three-month
LIBOR Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in each
LIBOR Period; divided by (B) a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the

 

2

--------------------------------------------------------------------------------


 

day that is 2 LIBOR Business Days prior to the beginning of such LIBOR Period
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System; and (ii) 2.50%.  With respect to
any Revolving Loans, if no such offered rate exists, such rate shall be the rate
of interest per annum, as determined by Agent and Borrower Representative
(rounded upwards, if necessary, to the nearest 1/100 of 1.00%) at which deposits
of US Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in the applicable
LIBOR Period by major financial institutions reasonably satisfactory to Agent in
the London interbank market for the applicable LIBOR Period and for an amount
equal or comparable to the principal amount of the Revolving Loans to be
borrowed, converted or continued as a LIBOR Loan on such date of determination.

 

(b)           with respect to Term Loans bearing interest at the LIBOR Rate, for
each LIBOR Period, a rate of interest determined by Agent equal to: (i) the
offered rate for deposits in US Dollars for the applicable LIBOR Period that
appears on Telerate Page 3750 as of 11:00 a.m. (London time), on the second full
LIBOR Business Day next preceding the first day of such LIBOR Period (unless
such date is not a Business Day, in which event the next succeeding Business Day
will be used); divided by (ii) a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 LIBOR Business Days prior to the
beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System.  With
respect to Term Loans, if such interest rates shall cease to be available from
Telerate News Service, the LIBOR Rate shall be determined from such financial
reporting service or other information as shall be mutually acceptable to Agent
and Borrower Representative.

 

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances or incur Letter of Credit
Obligations as set forth on its signature page to the Sixth Amendment or, if
such Lender enters into an Assignment Agreement after the Sixth Amendment
Effective Date, in the most recent Assignment Agreement executed by such Lender
and (b) as to all Lenders, the aggregate commitment of all Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Ninety Million Dollars ($90,000,000) on the Sixth Amendment

 

3

--------------------------------------------------------------------------------


 

Effective Date, as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.

 

“US Index Rate” means:

 

(a)           with respect to any Revolving Loan bearing interest at the US
Index Rate, for any day, a rate per annum equal to the highest of (i) the rate
last quoted by The Wall Street Journal as the “Prime Rate” in the United States
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate, or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably determined by Agent) or any similar release by the
Federal Reserve Board (as reasonably determined by Agent), (ii) the sum of
(x) the Federal Funds Rate, plus (y) 3.00% per annum and (iii) the sum of
(x) the LIBOR Rate calculated for each day based on a LIBOR Period of three
(3) months determined two (2) Business Days prior to such day, plus (y) the
excess of the Applicable Revolver LIBOR Margin over the Applicable Revolver US
Index Margin, in each instance, as of such day; and

 

(b)           with respect to the Term Loans, for any day, a floating rate equal
to the higher of (i) the rate publicly quoted from time to time by The Wall
Street Journal as the “base rate on corporate loans posted by at least 75.00% of
the nation’s 30 largest banks” (or, if The Wall Street Journal ceases quoting a
base rate of the type described, the highest per annum rate of interest
published by the Federal Reserve Board in Federal Reserve statistical release
H.15 (519) entitled “Selected Interest Rates” as the Bank prime loan rate or its
equivalent), and (ii) the Federal Funds Rate plus 50 basis points per annum.

 

Each change in any interest rate provided for in the Agreement based upon the US
Index Rate shall take effect at the time of such change in the US Index Rate.”

 

(c)           Annex A to the Credit Agreement, Definitions, is hereby further
modified and amended by inserting the following definition in the appropriate
alphabetical order:

 

““Sixth Amendment” shall mean that certain Sixth Amendment to Amended and
Restated Credit Agreement, dated as of the Sixth Amendment Effective Date, among
the Borrowers, Agent and Lenders party thereto.

 

“Sixth Amendment Effective Date” means April 30, 2009.”

 

(d)           The Credit Agreement is hereby modified and amended by deleting
all references to the Revolving Loan Commitments set forth on Annex J to the
Credit Agreement in their entirety and replacing such Revolving Loan
Commitments, effective as of the Sixth Amendment Effective Date, with the
information set forth on Annex J-1 attached hereto as Exhibit A.

 

4

--------------------------------------------------------------------------------


 

2.             No Other Amendments.  Except as otherwise expressed herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent and Lenders under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents.  Except
for the amendments set forth above, the text of the Credit Agreement and all
other Loan Documents shall remain unchanged and in full force and effect and
each Credit Party hereby ratifies and confirms its obligations thereunder.  This
Amendment shall not constitute a modification of the Credit Agreement or any
other Loan Document or a course of dealing between Borrowers and the other
Credit Parties, on the one hand, and Lenders, on the other hand, at variance
with the Credit Agreement or any other Loan Document such as to require further
notice by Lenders to Borrowers or such Credit Parties to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future, except as expressly set forth herein. Each Borrower and each
other Credit Party acknowledges and expressly agrees that Lenders reserve the
right to, and do in fact, require strict compliance with all terms and
provisions of the Credit Agreement and the other Loan Documents.  Neither any
Borrower nor any other Credit Party has knowledge of any challenge to Lenders’
claims arising under the Loan Documents or the effectiveness of the Loan
Documents.

 

3.             Conditions Precedent to Effectiveness.  This Amendment shall be
effective as of the date first written above upon satisfaction of the following:

 

(a)           Agent’s receipt of a counterpart hereof duly executed by Borrowers
and each Lender holding a Revolving Loan Commitment;

 

(b)           Agent’s receipt of a counterpart of certain Fee Letter, dated as
of the Sixth Amendment Effective Date, between Borrowers and Agent; and

 

(c)           The representations and warranties of Borrowers and other Credit
Parties contained in this Amendment shall be true and accurate in all respects.

 

4.             Representations and Warranties of Borrowers and Other Credit
Parties.  The Credit Parties executing this Amendment, jointly and severally,
make the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Amendment:

 

(a)           This Amendment has been executed and delivered by duly authorized
representatives of each Credit Party, and the Credit Agreement, as modified and
amended by this Amendment, constitutes a legal, valid and binding obligation of
each Credit Party, and is enforceable against each Credit Party in accordance
with its terms;

 

(b)           No Default or Event of Default has occurred or is continuing; and

 

(c)           All of the representations and warranties of each Credit Party
contained in the Credit Agreement continue to be true and correct in all
material respects as of the date hereof as though made on and as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date or except for changes therein expressly permitted or expressly
contemplated by the Credit Agreement, as amended hereby.

 

5.             Effect on the Credit Agreement and other Loan Documents.  Except
as specifically provided herein, the Credit Agreement and the other Loan
Documents shall remain

 

5

--------------------------------------------------------------------------------


 

in full force and effect, and are hereby ratified, reaffirmed and confirmed.
This Amendment shall be deemed to be a Loan Document for all purposes.

 

6.             Costs and Expenses.  Each Borrower, jointly and severally, agrees
to pay on demand all fees, costs and expenses incurred in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, costs and
expenses of counsel for Agent with respect thereto and with respect to advising
Agent as to its rights and responsibilities hereunder and thereunder.

 

7.             Counterparts.  This Amendment may be executed in any number of
separate counterparts and by the different parties hereto on separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. In proving
this Amendment in any judicial proceedings, it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
such enforcement is sought. Any signatures delivered by a party by facsimile or
other electronic transmission shall be deemed an original signature hereto.

 

8.             GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AMENDMENT, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.  EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED FURTHER,  THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT,
AND CREDIT PARTIES MAY MAKE ANY COUNTERCLAIMS RELATING TO THE SAME MATTER,
REQUESTS FOR EQUITABLE RELIEF RELATING TO THE SAME MATTER OR AFFIRMATIVE
DEFENSES IN CONNECTION THEREWITH.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT

 

6

--------------------------------------------------------------------------------


 

AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX
I OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

[The remainder of the page is intentionally blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed under seal by their duly authorized officers, as of the day and
year first written above.

 

 

BORROWERS:

 

 

 

BLOUNT, INC., a Delaware corporation

 

 

 

 

By:

/s/ Calvin E. Jenness

 

Name:

Calvin E. Jenness

 

Title:

Senior Vice President

 

 

 

 

 

 

GEAR PRODUCTS, INC., an Oklahoma corporation

 

 

 

 

By:

/s/ Calvin E. Jenness

 

Name:

Calvin E. Jenness

 

Title:

Vice President

 

 

 

 

 

 

OMARK PROPERTIES, INC., an Oregon corporation

 

 

 

 

By:

/s/ Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Vice President

 

 

 

 

 

 

WINDSOR FORESTRY TOOLS LLC, a Tennessee limited liability company

 

 

 

 

By: Blount, Inc., its sole member

 

 

 

 

By:

/s/ Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Senior Vice President

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and a Lender

 

 

 

 

By:

/s/ Judith A. Langan

 

Name:

Judith A. Langan

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

NAVIGATOR CDO 2004, LTD., as a Lender

 

 

 

 

By:

GE Asset Management Inc., as Collateral Manager

 

 

 

 

By:

/s/ John Campos

 

Name:

John Campos

 

Title:

Authorized Signatory

 

 

 

 

 

 

ANTARES CAPITAL CORPORATION, as a Lender

 

 

 

 

 

 

By:

/S/ Judith A. Langan

 

Name:

Judith A. Langan

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

 

 

 

CREDIT PARTIES:

 

 

 

 

BLOUNT INTERNATIONAL, INC., a Delaware corporation

 

 

 

 

By:

/s/ Calvin E. Jenness

 

Name:

Calvin E. Jenness

 

Title:

Senior Vice President

 

 

 

 

 

 

BI, L.L.C., a Delaware limited liability company

 

 

 

By: Blount, Inc., its managing member

 

 

 

 

By:

/s/ Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Senior Vice President

 

 

 

 

 

 

4520 CORP., INC., a Delaware corporation

 

 

 

 

By:

/s/ Richard H. Irving, III

 

Name:

Richard H. Irving, III

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ANNEX J-1

 

Lender

 

Revolving Loan Commitment

 

 

 

 

 

General Electric Capital Corporation

 

$

85,500,000

 

 

 

 

 

Antares Capital Corporation

 

$

3,300,000

 

 

 

 

 

Navigator CDO 2004 Ltd.

 

$

1,200,000

 

 

--------------------------------------------------------------------------------